EXHIBIT 10.29

Customer No. 2920

AMENDMENT TO LOAN AGREEMENT

THIS AMENDMENT TO BUSINESS LOAN AGREEMENT made at Mentor, Ohio as of March 23,
2007, between FIRSTMERIT BANK, N.A., (the “Lender”) and OurPet’s Co. (the
“Borrower”).

W I T N E S S E T H

WHEREAS, the Lender and the Borrower made and entered into a Business Loan
Agreement dated December 31, 2001, and as amended; and

WHEREAS, the Lender and the Borrower desire to revise certain language;

NOW THEREFORE, in consideration of the mutual premises herein contained and
other valuable considerations, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto hereby agree to amend the Business Loan
Agreement in the following respect and in such respect only:

 

  1. Revise Subsection “(A)” under subsection “(ii)” under section “2.1
Revolving Credit Loans” as follows:

 

  (A) Eighty Percent (80%) of the net amount of Corporations’ Eligible Accounts

 

  2. Revise Subsection “(a)” under subsection “5.7 Capital Stock; Dividends”
under section “5 Negative Covenants”

 

  (a) declare or pay any dividend or distributions (except stock dividends or
stock distributions) on capitol stock (other than preferred stock subject to
meeting the debt service coverage calculation in section 5.13 of the Credit
Agreement)

 

  3. Revise Subsection “5.12 Minimum Adjusted Tangible Net Worth” under section
“5 Negative Covenants” as follows:

Borrower shall not permit Corporations’ Adjusted Tangible Net Worth, on a
consolidated basis, to be less than $3,000,000 as of September 30, 2007 and
thereafter, measured quarterly commencing on September 30, 2007 and on each
December 31, March 31, June 30 and September 30 thereafter.

It is expressly understood and agreed that all other terms and conditions of the
aforesaid Loan Agreement shall remain unchanged and in full force and effect and
are fully applicable to the amendment made hereby.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective authorized officers as of this date first above written.

 

FIRSTMERIT BANK, N.A.     OurPet’s Co. By:   /S/    TIMOTHY A. CAHILL          
  By:   /S/    STEVEN TSENGAS                 Steven Tsengas, Chairman,
President, CEO     Guarantors:                             Virtu Company      
By:   /S/    STEVEN TSENGAS                 Steven Tsengas, Chairman, President,
CEO                 Individually           By:   /S/    STEVEN TSENGAS          
      Steven Tsengas, Individually       By:   /S/    EVANGELIA S.
TSENGAS                 Evangelia S. Tsengas, Individually